202 F.3d 1279 (10th Cir. 2000)
UNITED STATES OF AMERICA,  Plaintiff-Appellee,v.ROBERT LEE WILLIS,  Defendant-Appellant.
No. 98-3244
UNITED STATES COURT OF APPEALS TENTH CIRCUIT
February 1, 2000

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS. D.C. No. 98-CV-3239-GTV Submitted on the briefs:
Robert Lee Willis, pro se.
Jackie N. Williams, United States Attorney, Robert S. Streepy, Assistant  United States Attorney, Kansas City, Kansas, for Plaintiff-Appellee.
Before BRORBY, EBEL, and LUCERO, Circuit Judges.
EBEL, Circuit Judge.


1
Defendant was convicted of conspiracy to commit bank larceny and assault  while attempting bank larceny.  This court affirmed his conviction on appeal,  and the United States Supreme Court denied his petition for writ of certiorari on  June 27, 1997.  Defendant filed a motion to vacate, set aside or correct his  sentence pursuant to 28 U.S.C. § 2255 on July 16, 1998.  The district court  denied the motion as untimely.


2
On appeal, defendant argues that his § 2255 motion was timely, and that,  even if the motion was untimely, he is entitled to equitable tolling of the  limitations period.  We granted a certificate of appealability on the issue of when,  for purposes of 28 U.S.C. § 2255(1), a judgment of conviction becomes final. This is a question of statutory interpretation that we review de novo.  See United  States v. Shuler, 181 F.3d 1188, 1189 (10th Cir. 1999).  We affirm the denial of  defendant's § 2255 motion as untimely.1


3
The relevant statute establishes a one-year limitation period for a federal  prisoner to file a motion to vacate, set aside or correct his sentence.  28 U.S.C.  § 2255.  The one-year limitation period began to run on the date defendant's  judgment of conviction became final.  Id.  In United States v. Burch,  202 F.3d 1274 (10th Cir. 2000), an opinion being issued  contemporaneously with this case, we hold that, where a defendant does not file  a petition for writ of certiorari with the United States Supreme Court after a direct  appeal, the judgment of conviction is final when the time for filing a certiorari  petition expires.  In this case, defendant argues that his judgment of conviction  was not final until the time expired during which he could have filed a petition for  rehearing from the Supreme Court's denial of certiorari.


4
We need not grapple with whether this proposition is a logical extension  of our holding in Burch, because defendant's argument is foreclosed by  Supreme  Court Rule 16.3.  That rule, entitled "Disposition of a Petition for a Writ of  Certiorari," provides that


5
[w]henever the Court denies a petition for a writ of certiorari, the  Clerk will prepare, sign, and enter an order to that effect and will  notify forthwith counsel of record and the court whose judgment was  sought to be reviewed.  The order of denial will not be suspended  pending disposition of a petition for rehearing except by order of the  Court or a Justice.


6
Sup. Ct. R. 16.3 (emphasis added).  Based on this rule and consistent with our  holding in Burch, we hold that, absent an actual suspension of an order denying  certiorari by the Court or a Justice, a judgment of conviction is final for purposes  of the one-year limitation period in § 2255 when the United States Supreme Court  denies a petition for writ of certiorari after a direct appeal, regardless of whether  a petition for rehearing from the denial of certiorari is filed.2  After the Supreme  Court has denied a petition for writ of certiorari, neither the filing of a petition  for rehearing from the denial of certiorari, nor the expiration of the time in which  such a petition could be filed delays the commencement of the one-year limitation  period.


7
Our reading of Rule 16.3 is supported by comparing Rule 16.3 with  Rule 45.  Rule 45 concerns issuance of mandates in cases on review by the  Supreme Court (as opposed to cases before the Court on petitions for writ of  certiorari).  In cases on review from a state court, the mandate issues twenty-five  days after entry of judgment, and a petition for rehearing stays the mandate until  disposition of the rehearing petition.  See Sup. Ct. R. 45.2.  In cases on review  from a federal court, no mandate issues, but a copy of the opinion or judgment  is sent to the lower court twenty-five days after the entry of judgment, and the  "sending down of the judgment" is stayed pending disposition of a timely  rehearing petition.  See id. at 45.3; ROBERT L. STERN ET AL., SUPREME  COURT PRACTICE § 15.8 (7th ed. 1993) at 628-29.  The fact that the rules  specifically provide for a stay of the effectiveness of the judgment pending  rehearing in cases before the Court on review, and, on the other hand, specifically  provide that a rehearing petition does not suspend the effectiveness of an order  denying certiorari supports reading Rule 16.3 as dictating that the judgment of  conviction is final upon denial of certiorari.


8
We found no case law interpreting Rule 16.3, but a Supreme Court  practitioner's guide is in accord with our interpretation.  See ROBERT L. STERN  ET AL., SUPREME COURT PRACTICE § 6.43.  That publication instructs that  a denial of certiorari is legally effective when the order is entered, authorizing  lower courts to take any action they see fit.  See id. at 382.  It also points out that  if a party wishes to forestall any adverse or prejudicial action by a lower court  pending the filing and disposition of a rehearing petition, the party must apply to  the Court or a Justice for an order suspending the effectiveness of the order  denying certiorari, as provided by Rule 16.3.  See id. at 382-83.


9
In sum, we hold that, for purposes of the one-year limitation in 28 U.S.C.  § 2255(1), defendant's judgment of conviction was final when the United States  Supreme Court denied his petition for writ of certiorari, notwithstanding the fact  that he could have filed a petition for rehearing of the order denying his petition  for writ of certiorari within twenty-five days after the denial of certiorari. Consequently, defendant's § 2255 motion was untimely.  AFFIRMED.3  The  mandate shall issue forthwith.



Notes:


1
 After examining the briefs and appellate  record, this panel has determined  unanimously that oral argument would not materially assist the determination of  this appeal.  See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).  The case is  therefore ordered submitted without oral argument.


2
 Even though our holding here concerns only  the one-year limitation period  contained in § 2255, we note that we see no reason why the reasoning behind the  holding would not be equally applicable to the similar limitation period in  § 2244(d)(1).  See Burch, 202 F.3d 1278 (stating that there is no indication  that  Congress intended to treat state and federal prisoners differently for purposes of  determining when a judgment of conviction becomes final under the one-year  limitation periods in §§ 2244(d)(1)(A) and 2255(1)).


3
 We agree with the district court that this  case does not present  extraordinary circumstances such that defendant should receive the benefit of  equitable tolling, see Miller v. Marr, 141 F.3d 976, 978 (10th Cir.), cert.  denied,  119 S. Ct. 210 (1998), and we deny a certificate of appealability on that issue.